DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 3/24/22, are acknowledged.
	Claims 17-18 and 21 have been amended.
	Claims 17-38 are pending.
Claims 25-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 17-24 are being acted upon.

The rejection under 112(b) is withdrawn in view of Applicant’s claim amendments.

The rejection under 35 U.S.C. 102(a)(1) and 103 over Ebrahimi-Nik is withdrawn in view of Applicant’s 1.130 declaration.

The rejection under 35 U.S.C. 102(a)(1) over Helft is withdrawn in view of Applicant’s claim amendments.

The remaining rejections have been modified to the extent necessary to address Applicant’s claim amendments.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 17-22, 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) an isolated dendritic cell. This judicial exception is not integrated into a practical application because said dendritic cells are products of nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
 The decision of the Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held that microorganisms produced by genetic engineering are not excluded from patent protection by 35 U.S.C. 101. It is clear from the Supreme Court decision and opinion that the question of whether or not an invention embraces living matter is irrelevant to the issue of patentability. The test set down by the Court for patentable subject matter in this area is whether the living matter is the result of human intervention. 
The Supreme Court made the following points in the Chakrabarty opinion: 
1. “Guided by these canons of construction, this Court has read the term ‘manufacture’ in § 101 in accordance with its dictionary definition to mean ‘the production of articles for use from raw materials prepared by giving to these materials new forms, qualities, properties, or combinations whether by hand labor or by machinery.’”
2. “In choosing such expansive terms as ‘manufacture’ and ‘composition of matter,’ modified by the comprehensive ‘any,’ Congress plainly contemplated that the patent laws would be given wide scope.”
3. “The Act embodied Jefferson’s philosophy that ‘ingenuity should receive a liberal encouragement.’ 5 Writings of Thomas Jefferson, at 75-76. See Graham v. John Deere Co., 383 U.S. 1, 7-10 (1966). Subsequent patent statutes in 1836, 1870, and 1874 employed this same broad language. In 1952, when the patent laws were recodified, Congress replaced the word ‘art’ with ‘process,’ but otherwise left Jefferson’s language intact. The Committee Reports accompanying the 1952 act inform us that Congress intended statutory subject matter to ‘include anything under the sun that is made by man.’ S. Rep. No. 1979, 82d Cong., 2d Sess., 5 (1952).” 
4. “This is not to suggest that § 101 has no limits or that it embraces every discovery. The laws of nature, physical phenomena, and abstract ideas have been held not patentable.” 
5. “Thus, a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter. Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” 
6. “His claim is not to a hitherto unknown natural phenomenon, but to a nonnaturally occurring manufacture or composition of matter __ a product of human ingenuity ‘having a distinctive name, character [and] use.’” 
7. “Congress thus recognized that the relevant distinction was not between living and inanimate things, but between products of nature, whether living or not, and human-made inventions. Here, respondent’s microorganism is the result of human ingenuity and research.”
8. After reference to Funk Seed Co. & Kalo Co., 333 U.S. 127, 76 USPQ 280 (1948), “Here, by contrast, the patentee has produced a new bacterium with markedly different characteristics from any found in nature and one having the potential for significant utility. His discovery is not nature’s handiwork, but his own; accordingly it is patentable subject matter under § 101.” 
A review of the Court statements above as well as the whole Chakrabarty opinion reveals:
(A) That the Court did not limit its decision to genetically engineered living organisms; 
(B) The Court enunciated a very broad interpretation of “manufacture” and “composition of matter” in 35 U.S.C. 101 (Note esp. quotes 1, 2, and 3 above); 
(C) The Court set forth several tests for weighing whether patentable subject matter under 35 U.S.C. 101 is present, stating (in quote 7 above) that: 
The relevant distinction was not between living and inanimate things but between products of nature, whether living or not, and human-made inventions.
The tests set forth by the Court are (note especially the italicized portions):
(A) “The laws of nature, physical phenomena and abstract ideas” are not patentable subject matter. 
(B) A “nonnaturally occurring manufacture or composition of matter — a product of human ingenuity —having a distinctive name, character, [and] use” is patentable subject matter. 
(C) “[A] new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter. Likewise, Einstein could not patent his celebrated E=mc2; nor could Newton have patented the law of gravity. Such discoveries are ‘manifestations of... nature, free to all men and reserved exclusively to none.’” 
(D) “[T]he production of articles for use from raw materials prepared by giving to these materials new forms, qualities, properties, or combinations whether by hand labor or by machinery” [emphasis added] is a “manufacture” under 35 U.S.C. 101.
See also  Associtation for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 133 S.Ct. 2107, 2116, 106 USPQ2d 1972 (2013), which reaffirms the criterion for eligibility of natural products (i.e. whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products).  Myriad also clarifies that not every change to a product will result in a marked difference, and the mere recitation of particular words (e.g. "isolated) in the claims does not automatically confer eligibility.  
In the instant case, the claims are directed to an isolated dendritic cell with specific phenotype, i.e. CD11c+ MHCII-lo/intCD11bhi,CD24-/low, CD40lo/-, CD86-/lo.  However, these are structurally identical to naturally occurring cells present in vivo, which can be CD11c+CD11bhi,CD24lo, as well as expressing CD40, CD86, and MHC-II at levels that can be considered “lo” (see, for example, Helft, 2015, of record, Merad et al., 2013, Misharin et al., 2013, and Martinez del Hoyo et al., 2002).  The fact that the cells are isolated, such as from the from the blood of subject, as recited in claim 18, does not rise to the level of a marked difference, because there is no change to cell phenotype.  Furthermore, the limitation that the dendritic cells comprise a polynucleotide encoding a tumor neoepitope peptide does not results in a marked difference in structure or function, since naturally occurring dendritic cells can engulf dying tumor cells or tumor derived exosomes, both comprising DNA and mRNA which encode tumor antigens in vivo during normal physiological immune responses (see Chan et al., 2007 and Dai et al., 2020). Furthermore, dendritic cells express co-stimulatory molecules and secrete cytokines naturally, and these would be considered “immune modulating agents” or adjuvants.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helft et al. 2015, in view of Kreiter, 2015, WO 2016/179475, and WO2015/95811.
Helft et al. teach an isolated population CD11bhi, CD11c+, MHC-IIlo/int, CD40-/lo, CD86-/lo, CD24-/lo dendritic cells (see page 1198 and Fig. 1 in particular).  Helft et al. teach said dendritic cells are derived from bone marrow and said dendritic cells as a composition with OVA peptide that binds to MHC-I or MHC-II (see page 1207-1209 and Fig. 5).  In particular, Helft teach said dendritic cells with SIINFEKL as the peptide, and teach that said peptide is expressed in tumors in a mouse tumor model (See page 1209 and Fig. 5).  Helft et al. teach a composition of said dendritic cells with said peptide and further comprising T cells or that said DC compositions produce cytokines and chemokines (i.e. immunomodulatory or adjuvants, see Fig. 5, in particular).  Helft et al. teach using said dendritic cells as a vaccine, or in vitro as a composition to stimulate T cells. Helft et al. teach that the dendritic cells are isolated from normal C57BL/6J mice (i.e. healthy subjects, see pages 1207-1208, in particular). However, these would be structurally identical to dendritic cells isolated from a cancer patient, which refers to a product by process limitation. 
The do not explicitly teach mutated neoantigen epitopes or anti-CTLA-4 or a polynucleotide encoding a peptide neoepitope.
Kreiter et al. teach RNA encoding mutated tumor antigen representing tumor neopeptides that can be combined with dendritic cells for T cell stimulation assays. Kreiter et al. teach MHC-I and MHC-II binding neo-epitopes that bind better to MHC (i.e. higher “conformational stability” than wild type epitopes, see page 693-694, in particular). Kreiter et al. teach that said RNA encoding said neoepitope peptides are more immunogenic in induce T cell responses. Kreiter eta l. teach neo-epitopes from TRP2 antigen (i.e. not cancer pathway causing). 
WO 2015/95811 teaches a composition comprising dendritic cells comprising  polynucleotides encoding neo-epitope vaccine and a checkpoint inhibitor, such as a CTLA-4 antibody for treating cancer and inducing anti-tumor immunity (see pages 2-3, 45-47, 72 in particular). WO 2015/95811 teaches that polynucleotides encoding said neo-epitopes comprise MHC binding peptides and dendritic cells (see pages 2-3, in particular). WO 2015/95811 teaches that combination vaccines are advantageous for achieving desirable therapeutic results.  WO 2015/95811 also teach that neo-epitope peptides are advantageous since they avoid immune dampening effects of self-tolerance (see page 2, in particular). WO 2015/95811 teaches the neo-epitopes are selected on the basis of HLA (i.e. MHC) binding affinity, i.e. conformational stability (see pages 8-9, in particular).
WO 2016/179475 also teaches that dendritic cells can be combined with anti-CTLA4 antibody for in vivo administration, or for in vitro culture with T cells, and that said CTLA4 antibody functions as a checkpoint inhibitor to enhance immune responses (see page 4 and 8, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the polynucleotide encoding tumor neoepitope peptide, as taught by Kreiter et al. and WO 2015/95811, as the antigen for loading the dendritic cells of Helft et al.. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Kreiter teaches that they are more immunogenic and WO 2015/95811 also teach that neo-epitope are advantageous since they avoid immune dampening effects of self-tolerance. Likewise, it would be obvious to include an anti-CTLA-4 antibody as taught by WO 2016/179475 and WO2015/95811.  The ordinary artisan would be motivated to do so, since WO 2016/179475 teaches that said antibodies act as checkpoint inhibitors when combined with dendritic cells and that the antibodies can enhance T cell responses and WO 2015/95811 teaches that combination vaccines are advantageous for achieving desirable therapeutic results.
	Applicant’s arguments filed 3/24/22 have been fully considered, but they are not persuasive.
Applicant argues that as shown in Fig. 1A of Helft, the focus is on MHCIIint cells or MHCIIhi cells, and MHCIIlo cells were gated out. Applicant argues that Helft therefore does not teach a population of CD11c+, MHC-IIlo/int, or CD11c+, MHC-IIlo cells.
  As an initial matter, the claims which recite MHC-II “lo/int” would encompass those that are either MHC-IIint or MHC-IIlo, and Helft specifically characterizes the cells as MHC-IIint which is within the scope of the claims.  Regardless, the cells of Helft would also be within the scope of MHC-IIlo, as recited in the present claims. The instant specification defines the term “lo” as signifying a low level of marker expression, such as relative to the same maker expression in mature dendritic cells.  The MHC-II expression levels of Helft are lower than the MHC levels of mature dendritic cells, and thus meets the definition of MHC-IIlo as defined in the instant specification.  Moreover, Helfts gating and isolation scheme for MHC-IIint comprises all levels of MHC expression except MHC-IIhi and MHC-II negative cells (see Figure 1A and Figure 3C).  Helft refers to the cells as MHC-IIint.  However,  Helfts MHC-II gating strategy is no different than disclosed by the instant specification, such as in Fig. 3A, where the P6 population, characterized as MHC-IIlo/int expresses the same level of MHC-II as the MHC-IIint cells of Helft.  Thus, the cells of Helft are within the scope of the instant claims. 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600 
/AMY E JUEDES/Primary Examiner, Art Unit 1644